Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The present application is a division of parent application no. 17/460,966, which has issued as Patent No. US 11,469,167 B2 to Rho et al. Claims 1-10 are directed to the elected Group I of the parent application, so claims 1-10 are subjected to double patenting rejection, infra. 
	Currently, claims 1-10 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 07/18/2022 ("07-18-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 07-18-22 IDS is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: PACKAGING SUBSTRATE HAVING ELECTRIC POWER TRANSMITTING ELEMENTS ON NON-CIRCULAR CORE VIA OF CORE VIAS AND SEMICONDUCTOR DEVICE COMPRISING THE SAME

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0040265 A1 to Park et al. ("Park") (cited in the 07-18-22 IDS). 
Fig. 15 of Park has been provided and Fig. 16 of Park has been annotated to support the rejection below: 	

    PNG
    media_image1.png
    312
    407
    media_image1.png
    Greyscale



[AltContent: textbox (a portion 110H* of through-hole 110H having a separate first passive component 124 surrounded by encapsulant 130.)][AltContent: arrow][AltContent: textbox (y)][AltContent: textbox (x)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    403
    452
    media_image2.png
    Greyscale




	Regarding independent claim 1, Park teaches a packaging substrate (see Figs. 15 and 16 for example) comprising:
	a core layer 111a (para [0093] - "For example, an insulating material may be used as a material of the first insulating layer 111a.") comprising a glass substrate 111a (para [0093] - "In addition to the materials as described above, glass...may also be used as a material of the first insulating layer 111a.") with a first surface (Fig. 16 shows the top surface) and a second surface facing each other (see Fig. 15); and
	core vias 113a, 110H* (para [0099] - "Since first vias 113a penetrate through the first insulating layer 111a..."; para [0132] - "a through-hole 100H of a first connection member 110"; para [0101] - "The encapsulant 130 may protect the first connection member 110...") respectively formed in the glass substrate 111a and passing through the glass substrate 111a in a thickness direction (see Fig. 15);
	wherein the core vias 113a, 110H* comprises a circular core via 113a having a circle-shape opening part (see Fig. 16) and a non-circular core via 110H* having an aspect ratio of 2 to 25 in the x-y direction of an opening part (Fig. 16 as annotated shows a length in the x-direction that is at least twice as long as a length in the y-direction; therefore, the aspect ratio of the opening part is at least 2.), and
	wherein one electric power transmitting element 124 (para [0135] - "The first passive component 124 may be a high capacitance capacitor such as a multilayer ceramic capacitor (MLCC)..." This is consistent with the Applicant's own disclosure of MLCC being considered as an "electric power transmitting element.") is disposed on the non-circular core via 110H*.
	Regarding claim 2, Park teaches an electrically conductive layer 124 with a minimum thickness of 5 µm or more (para [0097] - "Each of the thicknesses of the redistribution layers 112a, 112b, 112c, and 112d may be, for example, about 10 µm to 50 µm..." Fig. 15 shows the vertical extent of the MLCC 124 that is greater than the thickness of the redistribution layer 112a.") is disposed inside the non-circular core via 110H*. 
	Regarding claim 3, Park teaches an electrically conductive layer 124 occupying 30% or more of an inner volume of the non-circular core via 110H* is disposed inside the non-circular core via (see Fig. 16).  
	Regarding claim 4, Park teaches the non-circular core via 110H* that comprises the shape of its opening part being quadangle-shape (see Fig. 16).

	Regarding independent claim 10, Park teaches a semiconductor device (see Figs. 15 and 16) comprising:
	a semiconductor element unit 120 (para [0135] - "semiconductor chip 120") comprising one or more semiconductor elements (para [0100] - "The semiconductor chip 120 may be an integrated circuit (IC) provided in an amount of several hundreds to several millions of elements..."); 
	a packaging substrate 110 (see rejection of claim 1) electrically connected to the semiconductor element unit 120; and
	a motherboard 1010 (para [0050] - "Referring to FIG. 1, an electronic device 1000 may accommodate a main board 1010 therein. The main board 1010 may include chip-related components...") electrically connected to the packaging substrate 110, transmitting electrical signals of the semiconductor element 120 and external, and connecting each other (see Fig. 1),
	wherein the packaging substrate 110, comprising:
	a core layer 111a (para [0093] - "For example, an insulating material may be used as a material of the first insulating layer 111a.") comprising a glass substrate 111a (para [0093] - "In addition to the materials as described above, glass...may also be used as a material of the first insulating layer 111a.") with a first surface (Fig. 16 shows the top surface) and a second surface facing each other (see Fig. 15); and
	core vias 113a, 110H* (para [0099] - "Since first vias 113a penetrate through the first insulating layer 111a..."; para [0132] - "a through-hole 100H of a first connection member 110"; para [0101] - "The encapsulant 130 may protect the first connection member 110...") respectively formed in the glass substrate 111a and passing through the glass substrate 111a in a thickness direction (see Fig. 15);
	wherein the core vias 113a, 110H* comprises a circular core via 113a having a circle-shape opening part (see Fig. 16) and a non-circular core via 110H* having an aspect ratio of 2 to 25 in the x-y direction of an opening part (Fig. 16 as annotated shows a length in the x-direction that is at least twice as long as a length in the y-direction; therefore, the aspect ratio of the opening part is at least 2.), and
	wherein one electric power transmitting element 124 (para [0135] - "The first passive component 124 may be a high capacitance capacitor such as a multilayer ceramic capacitor (MLCC)..." This is consistent with the Applicant's own disclosure of MLCC being considered as an "electric power transmitting element.") is disposed on the non-circular core via 110H*.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of the Parent Patent No. US 11,469,167 B2 to Rho et al. (" '167 Parent Patent").  Although the conflicting claims are not identical, they are not patentably distinct from each other, because the scope of claims 1-9 of the '167 Parent Patent is at least substantially the same than that of claims 1-10 of the present application. 
	Regarding independent claim 1 of the present application, claim 1 of the '167 Parent Patent recites a packaging substrate comprising:
a core layer comprising a glass substrate with a first surface and a second surface facing each other (col. 16, lines 25-26); and
core vias respectively formed in the glass substrate and passing through the glass substrate in a thickness direction (col. 16, lines 27-29);
wherein the core vias comprise circular core vias each having a circular opening part and non-circular core vias each having an aspect ratio of 2 to 25 in a x-y direction of an opening part (col. 16, ln 30-34), and
wherein one or more electric power transmitting elements are disposed on each non-circular core via (col. 16, ln 34-35).
	Regarding claims 2-10 of the present application, scope of each of the claims 2, 3, 4, 1, 5, 6, 7, 8 and 9, respectively, of the '167 Parent Patent is substantially the same as that of each of the claims 2-10 of the present application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 5 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) the limitations of claim 5 are included into the base claim 1; AND (2) pending nonstatutory obviousness double patenting rejections of the  base claim 1 and claim 5 are successfully traversed.
	Claims 6-8 are allowable for depending from the allowable claim 5. 
	Claim 9 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) the limitations of claim 9 are included into the base claim 1; AND (2) pending nonstatutory obviousness double patenting rejections of the base claim 1 and claim 9 are successfully traversed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0062851 A1 to Shimizu et al.
Pub. No. US 2012/0139118 A1 to Kim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 December 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status